Citation Nr: 1709452	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for colon cancer, to include as secondary to the service-connected hepatitis C.  

2. Entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure and as secondary to the service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Lecia King Wade, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to September 1972 with 10 months of prior active duty.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.

In January 2016, the Board remanded the issues of entitlement to service connection for a liver disorder other than hepatitis C and including cirrhosis, colon cancer, and diabetes mellitus-on direct and secondary bases for further development.  Subsequently, a Decision Review Officer Decision in August 2016 granted service connection for cirrhosis of the liver secondary to the service-connected hepatitis C, noting that the decision represented a total grant of the benefits sought on appeal for this issue.  Thus this issue is no longer in appellate status.  


FINDINGS OF FACT

1. Colon cancer did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

2. Colon cancer is not shown to have been caused or aggravated by the service-connected hepatitis C.  

3. The Veteran did not have active service in the Republic of Vietnam.  

4. Diabetes mellitus did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service, to include exposure to herbicide agents.  
5. Diabetes mellitus is not shown to have been caused or aggravated by the service-connected hepatitis C.  

CONCLUSIONS OF LAW

1. Colon cancer was not incurred in or aggravated by military service, may not be presumed to have been incurred therein, and is not proximately due to or aggravated by the service-connected hepatitis C.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

2. Diabetes mellitus was not incurred in or aggravated by military service, may not be presumed to have been incurred therein, may not be presumed to have been so incurred as due to in-service herbicide exposure, and is not proximately due to or aggravated by the service-connected hepatitis C.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify has been met.  See October 2010 correspondence, October 2015 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Court has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, VA post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in March 2016 for intestinal conditions and diabetes mellitus.  The Board finds the VA examinations and opinions to be fully adequate as the examiner reviewed the claims folder and provided medical histories, clinical evaluations and opinions along with supporting rationales.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  With respect to the Veteran's claims adjudicated herein, there is no additional evidence which needs to be obtained.  

II. Service Connection-Laws and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus and malignant tumors if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (a)(6)(iii).  If a veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
 § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The current list of diseases subject to presumptive service connection does not include colon cancer but does include diabetes mellitus.  38 C.F.R. §§ 3.307 (a)(6)(ii); 3.309(e).  
Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

III. Service Connection-Analysis

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In the instant case, a July 2004 surgical pathology report provided diagnoses of a tubulovillous adenoma colon polyp and biopsy of marked dysplasia adenomatous colon polyp.  The pathologist commented that dysplasia could not be evaluated on the first specimen but on the second specimen showed marked dysplasia and raised the question of a likely adenocarcinoma.  That same month the Veteran underwent a sigmoid colectomy.  At the October 2015 Board hearing, the Veteran stated that he did not have colon problems prior to 2004.  The Veteran also testified that he was diagnosed with diabetes mellitus approximately in 2000.  On VA examination in March 2016, the examiner noted that medical records establish a diagnosis of diabetes mellitus type 2 in 2004.  Significantly, there is no evidence of colon cancer or diabetes mellitus for many years after service.  In particular, the competent evidence does not show that colon cancer or diabetes was manifested within one year of service.  Therefore, service connection on a presumptive basis is not available.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The two remaining questions are whether colon cancer and diabetes mellitus are related to the Veteran's service, or whether they are secondary to his service-connected hepatitis C.  In this regard, the Veteran contends both that his colon cancer and diabetes mellitus began in 1971 during his active service and that they are secondary to his service-connected hepatitis C.  See, e.g., August 2010 claim.  The Veteran also asserts that during the summer of 1971 he was exposed to Agent Orange at either Ft. Lee or Ft. Bliss where he was required to load drums of leaking chemicals labeled pesticides and herbicides that were headed for Vietnam.  He further states that he handled equipment and parts returning from Vietnam that "could have exposed him to Agent Orange as well."  See, e.g., March 2016 Report of General Information.  The Veteran's DD 214 Form shows that he was an equipment storage specialist during service.  

Service treatment records are clear of any treatment for or diagnosis of diabetes mellitus and a colon disorder, to include colon cancer.  The Veteran's September 1972 separation examination evaluated his endocrine system and rectum as normal.  On the accompanying August 1972 Report of Medical History the Veteran denied having stomach, liver, and intestinal trouble.  

With regard to the Veteran's contention that his colon cancer is directly related to service, on VA examination in March 2016 the examining staff physician opined that it was less likely than not that the colon cancer was incurred in or caused by the claimed in-service injury, event or illness as the Veteran's private medical records show that he was newly diagnosed with a dysplastic colon polyp which turned out to be a villous adenoma in 2004, 32 years after his military discharge. The examiner explained that, due to the big time gap, a longitudinal trend of subjective complaints and objective findings could not be established and that a causal relationship could not be established. The examiner concluded that the Veteran's colon cancer is more likely due to his 30 plus years of tobacco smoking and family history of cancer, noting his "(f)amily history of colon cancer in a first degree relative" was indicated in a 2005 treatment note (despite his contemporaneous statement that he was unable to recall a family history of colon cancer.)  

The Board finds this opinion to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history and considered his risk factors for developing colon cancer.  This opinion is uncontroverted and consistent with the other competent evidence of record.  

With regard to the Veteran's contention that his diabetes is related to service, the Veteran contends his diabetes mellitus is directly related to service pursuant to 38 C.F.R. § 3.303(d) and Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) as he unloaded containers which could have been leaking with Agent Orange as they were being shipped to and from Vietnam.  The Veteran does not contend that he served in Vietnam, and his service personnel records show that his only foreign service was in Germany.  There are medical opinions of record that support and oppose this claim.  

As for the positive opinion, in December 2014 a different VA examiner stated that in service the Veteran unloaded containers with herbicides and pesticides which leaked.  The examiner noted that, although the Veteran did not know the type of herbicides that were in the containers, some of them were going to Vietnam and could have contained Agent Orange, which could have caused his diabetes.  

As for the unfavorable opinion, the March 2016 VA examiner opined that diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that type 2 diabetes develops when the body becomes resistant to insulin and current literature shows that several factors are involved in this process including genetics and environmental factors such as obesity and inactivity.  The examiner opined that the Veteran has been battling obesity for many years and the importance of weight control can be seen in the national databases such as the National Health and Nutrition Examination Survey (NHANES), which reports an increase in the prevalence of diabetes in children due to the marked increase in childhood obesity.  The examiner pointed out that studies show that other lifestyle factors such as smoking, lack of sleep, and diet also play an important role in developing diabetes type 2.  As for the December 2014 opinion, the March 2016 examiner opined that it was not based on medical evidence nor the current acceptable presumptive conditions due to Agent Orange exposure.  The March 2016 VA examiner concluded that this opinion was based on speculation and that the Veteran's subjective report as the December 2014 examiner wrote that the Veteran unloaded containers which "could have" contained Agent Orange which "could have" caused his diabetes.  Thus, the March 2016 examiner determined that the Veteran's diabetes is less likely due to the reported containers containing unknown pesticides, but more likely due to his multiple risk factors for diabetes mellitus type 2.

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable March 2016 VA opinion regarding whether the Veteran's diabetes mellitus was related to service on a direct basis.  The Board rejects the favorable December 2014 opinion as it was couched in terms of possibility rather than probability.  An opinion expressed in the term of "could" or "can," the equivalent of "may," also implies that it "could not" or "can not" be possible and it is too speculative to establish service connection for diabetes mellitus on a direct basis.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (The term "may" also implies that it "may not" and it is too speculative to establish a nexus.); Obert v. Brown, 5 Vet. App. 30 (1993) (the Board in expressing doubt as to the sufficiency of a medical opinion is required to further develop the case and seek further medical evidence that would either support or repudiate evidence from other physicians.).  Conversely, the March 2016 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's diabetes mellitus and relevant longitudinal complaints in proffering the opinion.  A June 2016 Department of Defense (DOD) memorandum shows no tactical herbicides of the type used in Vietnam, such as Agent Orange, were transported, used, tested, disposed of, or stored at Fort Lee or Fort Bliss during the Veteran's service.  While the Memorandum noted that DOD does not have records showing that he was exposed to commercial herbicides at Fort Lee or Fort Bliss, which would have been approved by a federal agency and safely applied, commercial herbicide agents are not tactical herbicides within the meaning of 38 C.F.R. § 3.307.

As to the Veteran's contention that his colon cancer and diabetes mellitus were caused or aggravated by his service-connected hepatitis C, on VA examination in March 2016, the VA examiner opined that colon cancer was less likely than not proximately due to or the result of the Veteran's service-connected hepatitis C.  The examiner explained that current literature shows that patients with a hepatitis C infection have increased risk of liver cancer, but have no association with colon cancer.  There have been studies that show hepatitis C infection may have increased risks of other cancers such as lymphoma, prostate, and renal cancers, but that colon cancer is not among the cancers affected by hepatitis C.  The March 2016 VA examiner further opined that the Veteran's colon cancer has not been aggravated by hepatitis C as the Veteran was battling a hepatitis C infection until recently but has been cancer free since 2004.  The examiner noted that the Veteran's last cancer surveillance in May 2015 revealed no recurrence of colon cancer.  The Board also points out that the Veteran's colonoscopies in 2007 and 2008 were essentially normal.  See private medical records dated in February 2007 and May 2008.  
The March 2016 VA examiner opined that diabetes mellitus was less likely than not proximately due to or the result of the Veteran's service-connected hepatitis C as a recent study published in Hepatology in Oct 2014 concluded that in the U.S. population hepatitis C was not associated with diabetes or with insulin resistance among persons with normal glucose.  The examiner explained that previously reported relationships of hepatitis C with diabetes were possibly attributable to the effect of elevated liver enzymes.  The examiner also opined that diabetes mellitus is not at least as likely as not aggravated beyond its natural progression.  While the examiner used the term "aggravated beyond its natural progression," reading the opinion as a whole and in the context of the evidence of record, the examiner's conclusion was that diabetes mellitus was not worsened beyond natural progression by the service-connected hepatitis C.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The examiner explained that the Veteran has been a diabetic since 2004 and has been doing well from the diabetic standpoint.  His last HGA1c was 6.8 in June 2015.  The March 2016 examiner concluded that the Veteran did not have any major complications beyond the natural progression of the disease.

The Veteran contends that his doctor told him that his colon cancer and diabetes mellitus are secondary to his service-connected hepatitis C.  See November 2011 notice of disagreement.  Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372, 1377 (2007).  However, the Board finds that the Veteran's report of the favorable opinion is outweighed by the March 2016 VA opinion.  While the Board has no reason to doubt the credibility of the Veteran's report, the Board rejects the Veteran's reported favorable medical opinion as no reasoning or rationale was provided for the conclusions reached.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

By contrast, the March 2016 VA opinion was based on the fact that medical research has not established a causal relationship between hepatitis C and colon cancer and between hepatitis C and diabetes mellitus.  In sum, the March 2016 VA examiner opined that hepatitis C did not cause the Veteran's colon cancer and diabetes mellitus nor did it aggravate the colon cancer and diabetes mellitus for reasons discussed above.  The VA examiner considered the nature of the Veteran's colon cancer and diabetes mellitus, medical history, and relevant longitudinal complaints in proffering these opinions.  Thus, unlike the favorable private opinion as reported by the Veteran, the March 2016 VA opinions were thorough and applied up-to-date medical principles to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is competent to report his symptoms.  As to matters pertaining to the causation and aggravation of colon cancer and diabetes mellitus, these are medical issues that require scientific, technical, or other specialized knowledge.  Id.  Thus, he is not competent to provide these type of opinions.  Also, his assertions that his colon cancer and diabetes mellitus are related to service or are secondary to his service-connected hepatitis C are outweighed by the March 2016 VA opinions, whereby the examiner concluded that the Veteran's colon cancer and diabetes mellitus are not related to service, nor are they caused or aggravated by the service-connected hepatitis C.  These opinions are highly probative as they reflected the VA examiner's specialized knowledge, training, and experience as to matter regarding causation and aggravation of the Veteran's colon cancer and diabetes mellitus, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current colon cancer and diabetes mellitus are related to service or are secondary to his service-connected hepatitis C, the onset, etiology, and aggravation of colon cancer and diabetes mellitus are complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Whether the Veteran's colon cancer and diabetes mellitus are related to service or are secondary to his service-connected hepatitis C requires specialized training for a determination as to causation and aggravation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  As the Board rejects the Veteran's lay opinions as competent evidence to establish service connection for colon cancer and diabetes mellitus on a direct and secondary bases, the decisions as to whether his statements on these matters are credible are not reached.

Diabetes mellitus and malignant tumors are included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the Veteran's implied or expressed assertions of continuity of symptoms pertaining to his colon cancer and diabetes mellitus are outweighed by the March 2016 VA opinions for the reasons discussed above.

In sum, the Board finds that the most probative evidence establishes that service connection for colon cancer and diabetes mellitus is not warranted, service connection for diabetes mellitus as due to in-service Agent Orange exposure is not warranted, and the Veteran's service-connected hepatitis C did not cause or aggravate his colon cancer and diabetes mellitus.  See 38 C.F.R. §§ 3.303(d), 3.309(e), 3.310(a)(b), Combee, 34 F.3d at 1042.  Therefore, the preponderance of the evidence is against the claims of service connection for colon cancer and diabetes mellitus on direct and secondary bases.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for colon cancer, to include as secondary to the service-connected hepatitis C, is denied.

Service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure and as secondary to the service-connected hepatitis C, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


